DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements dated 3/11/2020; 3/19/2020 and 7/2/2021 have been considered and made of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“light irradiation units” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bayless et al.(US 2002/0072109) in view of Tsutsumi et al.(JP H0957058).
With respect to claim 1, the reference of Bayless et al. discloses a microorganism culture system (Fig. 3), that includes: flat carriers (14) to which microorganisms are to be attached; a culture solution supply unit (18,19,37) that supplies a culture solution to the carriers from above the carriers; and an effluent tank (26) that stores a culture solution containing the microorganism flowing out of the carriers, wherein the plurality of carriers are arranged so that surfaces of the carriers are directly opposed to each other or obliquely face each other at an angle, and an light irradiation unit (20) (the instant disclosure that the corresponding structure is a light bulb (LED) and/or lenses for transmitting light to the carriers and the disclosure of Bayless et al. discloses a light source and/or fiber optics (¶[0029]) which is considered to meet the instant claim language under 35 USC 112(f)).
While the reference of Bayless et al. discloses that light source (20) includes fiber optics and can be positioned above the chamber (16) or in a position relative to the carrier (14) to optimize growth and CO2 uptake (¶[0029]), the reference does not specifically disclose that the “light irradiation units are installed between the plurality of arranged carriers and in at least a part of an outside of the carriers in a horizontal direction and an outside thereof in a vertical direction when viewed in an arrangement direction of the carriers”.
The reference of Tsutsumi et al. discloses that when irradiating a plurality of flat carriers (23) as done in the reference of Bayless et al., it is known in the art to provide a multitude of light irradiation configurations which include light irradiation units positioned between the flat carriers (Figs. 25 and 26) and the use of light irradiation units which are provided outside the areas occupied by the flat carriers (Figs. 23 and 24).
In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to determine the optimum light irradiation unit to employ and the optimal position of the units.  Use of light irradiation units that are positioned outside the areas occupied by the flat carriers in a horizontal and vertical direction would allow the internal surfaces of the flat carriers to be irradiated by the light as suggested by the reference of Tsutsumi et al. while avoiding the use of light components positioned directly between the flat carriers which could reduce the contact of the solution with carrier surfaces and/or introduce additional heat to the culture solution and/or limit access to the carrier surfaces.
With respect to claim 2, the structure resulting from the combination of the references as discussed above with respect to claim 1 would include the light irradiation units being arranged so as to be directly opposed to the surfaces of the carriers.
With respect to claim 3, while the references of Bayless et al. and Tsutsumi et al. are silent with respect to photon flux density, in the absence of a showing of unexpected results, if not an intrinsic property of the light sources disclosed by the prior art references, it would have been obvious to one of ordinary skill in the art to optimize the irradiation light based on the specifics of the microorganism employed and/or the products and/or gas to be treated within the culture system while optimizing the culture conditions.
With respect to claim 5, the structure resulting from the combination of the references as discussed above with respect to claim 1 would include the light irradiation units being arranged between side edges that face each other in the arrangement direction of two adjacent carriers (Figs. 23 and 24 of Tsutsumi et al.).
With respect to claim 6, the system of the modified primary reference discussed above with respect to claim 1 is capable of being used with microalgae.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bayless et al.(US 2002/0072109) in view of Tsutsumi et al.(JP H0957058) taken further in view of WU et al. (CN107012072).
The combination of the references of Bayless et al. and Tsutsumi et al. has been discussed above with respect to claim 1.
While the reference of Bayless et al. discloses the use of a light source (20) and lenses (fiber optics) to optimize the contact of light with the flat carriers (14) (¶[0029]), the reference is silent with respect to the use of a LED light source.
The reference of WU et al. discloses that it is known in the art to employ LED light sources (14) (Figs. 1 and 2) when irradiating flat carriers (16).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ LED light sources in the system of the modified primary reference for the known and expected result of providing an alternative means recognized in the art for irradiating flat carriers for microalgae.
With respect to claim 8, while the reference of Bayless et al. discloses the use of parallel flat carriers, claim 8 differs by reciting that the carriers are arranged in a zigzag configuration with light irradiation units provided in the peaks and valleys of the configuration.
The reference of WU et al. discloses that it is known in the art to provide flat carriers (16) in a zigzag configuration (Fig. 2) with light irradiation units (14) provided in the peaks and valleys of the configuration.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ the flat carrier/light irradiation unit configuration suggested by the reference of WU et al. in the system of the modified primary reference for the known and expected result of providing an alternative means recognized in the art to achieve the same result, exposing flat carriers for microalgae to irradiation light during a culture process.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bayless et al.(US 2002/0072109) in view of Tsutsumi et al.(JP H0957058) taken further in view of Picard (US 2014/0127776).
The combination of the references of Bayless et al. and Tsutsumi et al. has been discussed above with respect to claim 1.
With respect to claim 7, while the reference of Bayless et al. discloses the use of parallel flat carriers, claim 7 differs by reciting that a pair of the flat carriers are formed by bending a sheet in an inverted U shape and hanging the sheet, and the light irradiation units are installed between both side edges, which face each other.

The reference of Picard discloses that it is known in the art to provide flat carriers (16) as parallel carriers (Fig. 1) or alternatively provided in a U shape as shown in Fig. 5.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the flat carriers of the modified primary reference using the mounting system suggested by the reference of Picard for the known and expected result of providing an alternative means recognized in the art to achieve the same result, exposing microalgae supported on the carrier to liquid media and irradiation during a culture process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references of Winsness (WO 2008/005926) and Ahn et al.(KR 1222145) are cited as prior art references which pertain to flat carriers and illumination devices for the culture of microalgae.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB